Dissenting Opinion.
Henley, C. J.
It is stated in the principal opinion in this cause, in effect, that a partnership for the purpose of trafficking in intoxicating liquors cannot exist in this State. Granting that the law as it now stands prohibits the issuing of a license to retail intoxicating liquors to any firm or company, and only to a male person over the age of twenty-one years, and that such person must possess certain other qualifications, yet I can see no reason why a partnership in the ownership of goods, and in the profits and losses of the business could not exist. It is not illegal .for A and B to own a stock of intoxicating liquors as partners, and if a license is issued to A to sell intoxicating liquors, it matters not whose goods he sells, or what he does with the proceeds of such sales. So long as B does not sell or attempt to sell under the license issued to his partner A, the law is not violated, and no principle of public policy infringed. Shaw v. State, 56 Ind. 188. The question of partnership was at issue and the general verdict in favor of appellees was a finding that appellants were partners, and the answers to the interrogatories submitted to the jury clearly and definitely so find. Believing that a legal partnership existed between appellants at the time of the sale of the goods in question, and that the same were sold to said partners, and were used in the said partnership business, I am of the opinion that the finding of the lower court was right, and ought to be sustained.